Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/12/22 has been entered.


Response to Amendment

In response to the amendment received January 12, 2022;
Claim 1 has been amended, Claim 7 has been cancelled and claims 11-15 have been withdrawn. Therefore Claims 1-6, 8-10 and 16 are pending in this office action.
The claim objection to claim 1 has been withdrawn

The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on April 6, 2021.



 Claim Objections

Claim 10 is objected to because of the following informalities: Claim 10 status indicator is (“Currently Amended”) however claim 10 does not seem to be amended. Appropriate correction is required

Response to Arguments
Applicant's arguments filed  have been fully considered but they are not persuasive. 
Applicant Argues 

The prior art does not disclose wherein a first ionomer is coated on an entirety of a surface of the catalyst particle. 

Examiner respectfully disagrees
Darling et al. discloses a cathode CL 18 (electronic insulation layer), wherein the electronic insulation layer 18 comprises: one or more catalyst complexes 30/32/34, each of which comprises a catalyst particle 32/34 and an ionomer 36 comprising a part coated on an entirety of a surface of the catalyst particle 32/34 (first ionomer); [Figure 2; 0026-0038]
Given that the ionomer 36 coats “a surface” of the catalyst particle entirely, Darling et al. discloses the claimed invention. The claim does not specify that “a surface” be the entire surface of the catalyst particle. A “surface” can be interpreted as the top surface or the bottom surface of a small portion of the surface of the catalyst particle. 


Claim Rejections - 35 USC § 103

Claims 1-6, 8, 10 & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berta et al. (US 2013/0196055) in view of Darling et al. (US 2014/0147770) and Tard et al. (US 2015/0180041)

With respect to claim 1, Berta et al. discloses an electrolyte membrane 10 of a membrane-electrode assembly [Figure 3; 0052], comprising: 
an ion exchange layer 11/12 [Figure 3]; and 
an electronic insulation layer 13/21 provided on the ion exchange layer 11/12 [Figures 2-4; 0053-0054],    
	wherein the electronic insulation layer 13/21 comprises: 
one or more catalyst complexes 14 [Figure 3; 0053], each of which comprises a catalyst particle 52/51 [Figure 5; 0053-0055] and; 
a composite membrane 21 (second ionomer) comprising a PTFE membrane 
having a porous microstructure of polymeric fibrils (polymer matrix) having the catalyst complex 14 dispersed therein [0053-0054; Figures 2-4].

Berta et al. does not disclose a first ionomer coated on an entirety of a surface of the catalyst particle wherein the first ionomer comprises a polymer material having a shorter side chain group than the second ionomer

Darling et al. discloses a cathode CL 18 (electronic insulation layer), wherein the electronic insulation layer 18 comprises: one or more catalyst complexes 30/32/34, each of which comprises a catalyst particle 32/34 and an ionomer 36 comprising a part coated on an entirety of a surface of the catalyst particle 32/34 (first ionomer); and another part not coated on the surface of the catalyst particles (second ionomer) comprising a polymer matrix having the catalyst complex 30/32/34 dispersed therein. [Figure 2; 0026-0038]

Darling et al. discloses wherein the ionomer 36 part coated on an entirety of a surface of the catalyst particle 32/34 (first ionomer) and is the same as the part not coated on the surface of the catalyst particles (second ionomer). [Figure 2; 0026-0038]


Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to have modified the electronic insulation layer of Berta et al. to include a first ionomer coated on an entirety of a surface of the catalyst particle, as disclosed in Darling et al. in order to increase fuel cell performance. [0016; 0002]

Berta et al. does not disclose wherein the first ionomer comprises a polymer material having a shorter side chain group than the second ionomer.  

Tard et al. discloses an electrolyte membrane of a membrane-electrode assembly [Figure 1; 0004], comprising: a layer 2, wherein the layer 2 comprises: a catalyst particle, a first ionomer, a second ionomer [0012-0054]; and, wherein the first ionomer comprises a polymer material having a shorter side chain group than the second ionomer. [0012-0054; Figure 2]

Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to have modified the electronic insulation layer of Berta et al. to have the first ionomer comprise a polymer material having a shorter side chain group than the second ionomer, as disclosed in Tard et al., in order to allow for increased cell performance. [0021; 0047-0052]
  
With respect to claim 2, Berta et al. discloses wherein the ion exchange layer 11/12 comprises a porous reinforcement layer 11 [0052], a first ion exchange layer 12 provided on a first surface of the reinforcement layer 11 [Figure 3d], and a second ion exchange 12 layer provided on a second surface of the reinforcement layer 11 [Figure 3d; 0052-0054].  

With respect to claim 3, Berta et al. discloses wherein the ion exchange layer 11/12 comprises an ion exchange material. [0052-0054]

With respect to claim 4, Berta et al. discloses wherein the composite membrane 21 (second ionomer) can be of the same composition used in the ion exchange material of the ion exchange layer 11/12. [0054]

With respect to claim 5, Berta et al. discloses wherein the catalyst particle 52/51 comprises a catalyst metal 52 and a carbon support 51, wherein the catalyst metal 52 is supported on the carbon support 51. [Figure 5; 0055]

With respect to claim 6, Berta et al. discloses wherein the catalyst metal 52 comprises platinum (Pt).  [0055]

With respect to claim 8, Berta et al. does not disclose wherein at least one of the first ionomer and the second ionomer comprises perfluorosulfonic acid (PFSA).  

Darling et al. discloses wherein the ionomer 36 comprises perfluorosulfonic acid (PFSA). [0026]

Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to have modified the electronic insulation layer of Berta et al. to have the first ionomer and second ionomer comprise perfluorosulfonic acid (PFSA), as disclosed in Darling et al. in order to increase fuel cell performance. [0016; 0002]

With respect to claims 10 & 16, Berta et al. discloses a fuel cell 73  [Figure 7; 0066] comprising a membrane-electrode assembly comprising: an electrolyte membrane 10 [Figure 3; 0052], comprising: 
an ion exchange layer 11/12 [Figure 3]; and 
an electronic insulation layer 13/21 provided on the ion exchange layer 11/12 [Figures 2-4; 0053-0054],    
	wherein the electronic insulation layer 13/21 comprises: 
one or more catalyst complexes 14 [Figure 3; 0053], each of which comprises a catalyst particle 52/51 [Figure 5; 0053-0055]; and 
a composite membrane 21 (second ionomer) comprising a PTFE membrane 
having a porous microstructure of polymeric fibrils (polymer matrix) having the catalyst complex 14 dispersed therein [0053-0054; Figures 2-4] and
and a pair of electrodes 71/72 provided on both surfaces of the electrolyte membrane.[0064; Figure 7]

Berta et al. does not disclose a first ionomer coated on an entirety of a surface of the catalyst particle or wherein the first ionomer comprises a polymer material having a shorter side chain group than the second ionomer.  

Darling et al. discloses a cathode CL 18 (electronic insulation layer), wherein the electronic insulation layer 18 comprises: one or more catalyst complexes 30/32/34, each of which comprises a catalyst particle 32/34 and an ionomer 36 comprising an part coated on an entirety of a surface of the catalyst particle 32/34 (first ionomer); and another part not coated on the surface of the catalyst particles (second ionomer) comprising a polymer matrix having the catalyst complex 30/32/34 dispersed therein. [Figure 2; 0026-0038]

Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to have modified the electronic insulation layer of Berta et al. to include a first ionomer coated on an entirety of a surface of the catalyst particle, as disclosed in Darling et al. in order to increase fuel cell performance. [0016; 0002]

Berta et al. does not disclose wherein the first ionomer comprises a polymer material having a shorter side chain group than the second ionomer.  

Tard et al. discloses an electrolyte membrane of a membrane-electrode assembly [Figure 1; 0004], comprising: a layer 2, wherein the layer 2 comprises: a catalyst particle, a first ionomer, a second ionomer [0012-0054]; and, wherein the first ionomer comprises a polymer material having a shorter side chain group than the second ionomer. [0012-0054]
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to have modified the electronic insulation layer of Berta et al. to have the first ionomer comprise a polymer material having a shorter side chain group than the second ionomer, as disclosed in Tard et al., in order to allow for increased cell performance. [0021; 0047-0052]

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berta et al. (US 2013/0196055) in view of Darling et al. (US 2014/0147770) and Tard et al. (US 2015/0180041) as applied to claim 1 above, in further view of Jiang et al. (US 2013/0130133)

With respect to claim 9, Berta et al. discloses wherein the concentration of the catalyst is between about 0.1% to about 3% based on weight percent of dry ion exchange material. [0030]

Berta et al. does not specifically disclose wherein the electronic insulation layer comprises an amount of about 0.5 wt% to 5 wt% of the catalyst particles based on the total weight of the electronic insulation layer.  

Jiang et al. discloses a fuel cell membrane (electrolyte membrane) of a membrane-electrode assembly MEA [0003], comprising:  a non-reinforced layer 15 (ion exchange layer); and an reinforced layer 10 (electronic insulation layer) provided on the ion exchange layer 15 [0021; Figure 2], wherein the electronic insulation layer 10 comprises: one or more nanofiber-supported catalysts (catalyst complexes) [Claim 1], and an ionomer (second ionomer) comprising a polymer matrix having the catalyst complex dispersed therein.  [0007; 0010-0025]
wherein the electronic insulation layer 10 comprises an amount of about 1 wt% to about 50 wt% (overlaps 0.5 wt% to 5 wt% ) of the catalyst particles based on the total weight of the electronic insulation layer 10.  [0008; 0010; 0012; 0022; Claim 6; claim 8]

Claims that differ from the prior art only by slightly different (non-overlapping) ranges are prima facie obvious without a showing that the claimed range achieves unexpected results relative to the prior art. (MPEP 2144.05).

Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to have modified the electronic insulation layer of Berta et al. to include an amount of about 0.5 wt% to 5 wt% of the catalyst particles based on the total weight of the electronic insulation layer, as disclosed in Jiang et al. in order to improve durability [0001]


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRAN QURAISHI AKHTAR whose telephone number is (571)270-7589. The examiner can normally be reached Monday-Friday 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIRAN QURAISHI AKHTAR/Examiner, Art Unit 1723